DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 11/21/2022.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claim 1 has been amended. Claims 1-6 remain pending and are ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the limitation recites: “…separately from a program for manufacturing.” The Applicant notes: “The amendments made to the claims are fully supported by the present application (e.g., see paragraphs [0010], [0023], [0026] of the present application)” in the Remarks. However, The specification includes no description of “separately from a program for manufacturing.” As such, there is no indication in the specification that the inventors had possession of “separately from a program for manufacturing.”
Claims 2-6 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobari et al. (JP 5530019 B1 -Kobari) in view of Barker et al. (US 11,016,468 B1 -hereinafter Barker).
Regarding Claim 1, Kobai teaches:
A learning data confirmation support device for confirming contamination of inappropriate data (see Abstract, Kobari: “An abnormality sign detection system for a mechanical facility acquires time series data including sensor data from the mechanical facility as observation data, clusters normal data acquired in the past by a cluster generation unit 153a, and selects a cluster selection unit 153c. Thus, the cluster having the smallest distance from the observation data is selected from the two or more clusters, and the abnormality sign of the mechanical equipment is detected based on the distance between the selected cluster and the observation data. Here, the cluster generation unit 153a performs clustering by allowing duplication of learning data that is a member between clusters.” That is, clustering is an unsupervised machine learning task.): 
a data acquisition unit that acquires measurement data including time-series data representing at least one of a predetermined state quantity or control quantity relating to control (see Abstract; Kobari: “An abnormal sign detection system and an abnormal sign detection method capable of detecting an abnormal sign at high speed and with high accuracy are provided.” That is, speed reads on ‘a predetermined state quantity or control quantity’. See page 5; Kobari: “The time-series data acquisition unit 11 includes sensor data output from the machine facility 105 (for example, the medical diagnosis apparatus 105a and the power generation facility 105b illustrated in FIG. 1) and the machine facility via the Internet network. The environmental data representing the installation environment 105 is acquired. The sensor data and the environmental data are handled as time series data associated with the acquisition time (or the time output from the machine facility 105).”) when the industrial machine is made to perform a predetermined operation (see page 9; Kobari: “step S12 which produces | generates a cluster is performed by the space | interval longer than the space | interval which acquires observation data. That is, it is not performed every time observation data is acquired, but is performed every predetermined period.”) 
a display control unit that aligns a plurality of pieces of the time-series data acquired by the data acquisition unit in a direction of a time axis (see page 4; Kobari: “FIG. 1 shows time series data (upper stage) of anomaly measure 101 obtained from sensor data on mechanical equipment that is a target of abnormality sign detection in the present invention, and time series data (lower stage) of RUL (operation continuation time) 104. This is an example.”) and, in this state, superimposes a same type of pieces of data of the time-series data to display in a graph (see page 15; Kobari: “displaying the selected cluster trajectory and related information in a superimposed manner.” See page 4; Kobari: “it is a figure explaining modeling of an equipment state. It is a figure explaining the synthesis | combination of two normal distribution, (a) is two normal distributions before a synthesis | combination, (b) superimposes two normal distributions, (c) shows the sum of two normal distributions”), thereby confirming the contamination of the inappropriate data (see page 6; Kobari: “The output unit (display unit) 17 receives the abnormality sign detection result from the identification unit 15 of the abnormality prediction unit 13 and the prediction result of the RUL from the RUL prediction unit 16, and displays the abnormality sign detection result and the RUL.”).
However, it does not explicitly teach:
…caused by a factor including at least a different setting value or a different operation from a normal one;
…perform a predetermined operation according to a preset schedule and under a preset condition, separately from a program for manufacturing;
Barker from the same or similar field of endeavor teaches:
…caused by a factor including at least a different setting value or a different operation from a normal one (see column 13, lines 47-64; Barker: “It should be understood that environmental operating levels 158 (such as, but not limited to temperature levels, humidity levels, vibration levels, acoustic levels) that the machine is operating in, such as room or building conditions generally or proximate to the machine, can result in changes in the real-time operating data. In a non-limiting example, a change in an environmental operating level 158, such as the temperature a machine is operating in (such as room or location temperature) can result in a change in one or more operating parameters without indicating a need for maintenance. Accordingly, the analysis module operates to correlate such changes in the environmental operating levels, the performance operating levels of the machine and performing information and makes a predictive determination that the machine is operating properly or will fail after a determined amount of time (predictive time of failure determination).”);
…perform a predetermined operation (see column 6, lines 51-65; Barker: “a communication system 108 for transmitting the operational data 106 to an analysis module 110 of data analyzer system 112 having a processor 114 that operates to establish (“learn”) the normal operating state of the machine and uses the collected operational data taken during the normal operating state of the machine to create an operational baseline 116 for a particular machine 10. It should be understood that as used herein the terms “normal operating state” or “normal operation” or “normal operating levels” refer to the operation of the machine (or an industrial operation) when it is performing its function properly and when the machine (or an industrial operation) and the components of the machine (or the machines in an industrial operation) are operating at their peak efficiency and not needing and would not perform better with maintenance.”) according to a preset schedule and under a preset condition (see column 8, lines 45-49; Barker: “a scheduling data base 160 having scheduling information 162 (such as work orders, production plans, scheduling of an industrial operation, scheduling of one or more other industrial operations forming similar operations, and the like).” See column 9, lines 44-49; Barker: “It should be understood that in a preferred embodiment the normal operating state is when the machine is performing its function property and is further operating within predefined operational specifications 138 (FIG. 4) and prior to any maintenance being indicated or required for any of the one or more machines 10”. See ; Barker: “the real-time operational data 106 includes environmental operating levels 1568 which are stored in the environmental data base 160.”), separately from a program for manufacturing (see column 2, lines 18-24; Barker: “it would be desirable for a monitoring system that can be used to monitor an industrial operation having or a plurality of different apparatus and machines, that utilizes different types of information and data to optimize maintenance scheduling to minimize disruption of an industrial operation, which is relatively inexpensive and easy to implement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kobari to include Barker’s features of causing by a factor including at least a different setting value or a different operation from a normal one and performing a predetermined operation according to a preset schedule and under a preset condition, separately from a program for manufacturing. Doing so would learn the normal operating state of an industrial machine and detect any changes in the operating state in order to make a recommendation. (Barker, column 2, lines 31-33)

Regarding Claim 2, the combination of Kobari and Barker teaches the limitations as described in claim 1, Kobari teaches wherein the time-series data are time-series data of a state quantity or a control quantity of control including at least a current value of a motor, a velocity of the motor, and an estimated disturbance value (see page 3; Kobari: “Two or more by performing clustering using the time series data acquisition unit for acquiring sensor data and event data representing the driving state as observation data in time series, and using the normal time series observation data acquired in the past as learning data.” See page 3; Kobari: “the state of the mechanical equipment shows complicated behavior.” That is, driving state of the mechanical equipment reads on ‘a current value of a motor’).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobari in view of Barker in view of Ochiai (JP WO2018/052015 A1-hereinafter Ochiai -Note: as per machine translation attached).
Regarding Claim 3, the combination of Kobari and Barker teaches the limitations as described in claim 1, Kobari teaches further comprising: 
a data storage unit that stores the time-series data acquired by the data acquisition unit (see page 5; Kobari: “The time-series data acquisition unit 11 accumulates the latest acquired, that is, current time-series data by sequentially storing the acquired time-series data in the time-series database storage unit 12 every time it is acquired.”); and 
However, it does not explicitly teach a data selection unit that excludes, from the data storage unit, time series data selected as inappropriate data from the plurality of pieces of time-series data displayed by the display control unit.
Ochiai from the same or similar field of endeavor teaches a data selection unit that excludes, from the data storage unit, time series data selected as inappropriate data from the plurality of pieces of time-series data displayed by the display control unit (see page 9; Ochiai: “[Seventh embodiment] The user interface displaying a list of time series data preferably displays, for each time series data, the degree of similarity with the transition of the degree of abnormality of the whole system to be analyzed and the preceding time information.[Eighth embodiment] In the analysis support device described above, The system may further include an exclusion data selection unit that receives selection of time-series data to be excluded in the calculation of the transition of the degree of abnormality representing the degree of abnormality of the entire system to be analyzed in the overall abnormality degree calculation unit.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kobari and Barker to include Ochiai’s features of a learning unit that performs learning by unsupervised machine learning on a basis of time-series data from which the inappropriate data are excluded by the data selection unit, the time-series data being stored in the data storage unit. Doing so would support analysis work for system failure analysis and failure sign detection in order to dramatically improve performance. (Ochiai, page 3)

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobari in view of Barker in view of Ochiai further in view of Abe (JP2013008111A -hereinafter Abe -Note: as per machine translation attached).
Regarding Claim 4, the combination of Kobari, Barker, and Ochiai teaches the limitations as described in claim 3, Kobairi teaches the machine learning device comprising: a learning unit that performs learning by unsupervised machine learning on a basis of time-series data  (see page 7; Kobari: “The learning data selection unit 152 receives the past time-series sensor data that has undergone feature conversion from the feature conversion unit 151, accumulates it as learning data, and identifies the accumulated past time-series sensor data as learning data. Is output”. See page 7; Kobari: “As shown in FIG. 7, the classifier 153 includes a cluster generation unit 153a, a cluster data storage unit 153b, a cluster selection unit 153c, and an abnormality measure calculation unit 153d.”)
However, it does not explicitly teach the machine learning device comprising: a learning unit that performs learning by unsupervised machine learning on a basis of time-series data from which the inappropriate data are excluded by the data selection unit, the time-series data being stored in the data storage unit.
Abe from the same or similar field of endeavor teaches a learning unit that performs learning by unsupervised machine learning on a basis of time-series data from which the inappropriate data are excluded by the data selection unit, the time-series data being stored in the data storage unit (see page 6, Abe: “If there is a day when an event has occurred, the sensor data for that day may be excluded from the learning data, and only the sensor data acquired on the day when the machine facility 2 is operating normally may be selected. By creating a case model using only sensor data in a normal state, it is possible to improve the sensitivity of diagnosis of an abnormal sign. The mode dividing unit 161b receives the learning data from the learning data acquiring unit 161a, and mode-divides the learning data according to the operation state of the machine facility 2. The mode dividing unit 161b stores the learning data subjected to the mode division in the model data storage unit 17 in association with the mode.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kobari, Barker, and Ochiai to include Abe’s features of a learning unit that performs learning by unsupervised machine learning on a basis of time-series data from which the inappropriate data are excluded by the data selection unit, the time-series data being stored in the data storage unit. Doing so would appropriately diagnose the presence or absence of an abnormality sign. (Abe, page 2)

Regarding Claim 5, the combination of Kobari, Barker, Ochiai, and Abe teaches the limitations as described in claim 4, Kobari teaches the failure predicting device comprising: an anomaly diagnosis unit that performs, in response to an input of the measurement data acquired by the data acquisition unit, anomaly diagnosis of the industrial machine on a basis of a learning model created by the learning unit (see page 6; Kobari: “The abnormality prediction unit 13 uses the current (latest) time-series data input from the time-series data acquisition unit 11 and the past time-series data stored in the time-series database storage unit 12 to detect an abnormality measure. And an abnormality sign is detected using the calculated abnormality measure. In addition, the abnormality prediction unit 13 outputs the calculated abnormality measure to the RUL prediction unit 16 and outputs the abnormality sign detection result to the output unit 17. Therefore, the abnormality prediction unit 13 includes a similar time series data selection unit 14 and an identification unit 15.” See page 6; Kobari: “The learning data selection unit 152 receives the past time-series sensor data that has undergone feature conversion from the feature conversion unit 151, accumulates it as learning data, and identifies the accumulated past time-series sensor data as learning data.” That is, the abnormality prediction unit performs abnormal prediction/detection using the past learning data).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobari in view of Barker in view of Ochiai in view of Abe in view of Inagaki (JP2017120649A -hereinafter Inagaki -Note: the reference is in IDS mail date 11/20/2019).
Regarding Claim 6, the combination of Kobari, Barker, Ochiai, and Abe teaches the limitations as described in claim 5; however, it does not explicitly teach further comprising: an anomaly notification unit that notifies an anomaly, wherein the anomaly diagnosis unit instructs the anomaly notification unit to perform a notification on a basis of an anomaly diagnosis result of the industrial machine.
Inagaki from the same or similar field of endeavor teaches an anomaly notification unit that notifies an anomaly, wherein the anomaly diagnosis unit instructs the anomaly notification unit to perform a notification on a basis of an anomaly diagnosis result of the industrial machine (see [0045]; Inagaki: The notification unit 32 notifies the operator of the failure information output by the failure information output unit 42.“ See [0048]; Inagaki: “”When the failure prediction system 1 includes the notification unit 32, a step of notifying the operator of failure information may be executed after step S502.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kobari, Barker, Ochiai, and Abe to include Inagaki’s features of an anomaly notification unit that notifies an anomaly, wherein the anomaly diagnosis unit instructs the anomaly notification unit to perform a notification on a basis of an anomaly diagnosis result of the industrial machine. Doing so would improve the yield or prevent the occurrence of a serious accident. (Inagaki, [0002])

Response to Arguments
Applicant’s arguments filed 11/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the second and third pages of the remarks (numbered as pages 5-6) which recites:
“The Applicant asserts that nothing in Kobari discloses a data acquisition unit that acquires measurement data including time-series data representing at least one of a predetermined state quantity or control quantity relating to control when the industrial machine is made to perform a predetermined operation according to a preset schedule and under a preset condition, separately from a program for manufacturing; and a display control unit that aligns a plurality of pieces of the time-series data acquired by the data acquisition unit in a direction of a time axis and, in this state, superimposes a same type of pieces of data of the time-series data to display in a graph, thereby confirming the contamination of the inappropriate data, as now recited in independent claim 1.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Barker, has been relied upon to reject the limitations incorporated in the amendment.
Dependent claims 2-6 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takayama (US20030115510A1) discloses automatically diagnosing a fault based on the monitor information received, and for automatically supervising the industrial machine; and automatically transmitting preventive maintenance information to the user side when maintenance is necessary based on a diagnosis result.
Inagaki (US20170031329A1) discloses a fault prediction system includes a machine learning device that learns conditions associated with a fault of an industrial machine.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117